DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 06/29/2022, in response to claims 1-3, 7-10, and 15-19 rejection from the non-final office action (04/01/2022), by amending claim 1 is entered and will be addressed below.

Election/Restrictions
Claims 4-6 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B-D, there being no allowable generic or linking claim.
Claim Interpretations
The newly added limitation that defines boundary lines, as discussed in the interview, is appreciated. 

However, there are at least two issues discussed during the interview have not been addressed by the current amendment, or have not been addressed fully by the remarks.

Firstly, the difference between the effective mask region 40 and the mask pattern region 20.

Secondly, the boundary mask pattern region and the non-mask pattern region, Applicants’ remark that mask pattern are uniform distribution of holes. There is no support in Applicants’ Specification nor evidence provide for such definition. (Note the drawing shows the grid pattern being different at the two end regions near concave boundary). This statement also does not answer what’s the difference between the effective mask region and the mask pattern region? The effective mask region cannot be even more uniform than the mask pattern region if the latter is already uniform. Another issue is that what’s the distance between the boundary and the holes? As the “region” and “boundary line” is an abstract concept, not a physical marking, it can be conceptually drawn in a straight line or a concave line, and conceptually chosen at varying distance from the nearest holes. 

As discussed in the interview, the boundary may be defined as a line that is touching (zero distance) from the nearest holes, IF there is support in Applicants’ Specification. The examiner did not see argument or disclosure that support this definition.

The previously added limitation “the edge is configured to decompose a pulling force acting on the boundary line between the mask pattern region and the non-mask pattern region when the mask is in a tensioned state“ of claim 1, according to Applicants’ Specification at 1st complete paragraph of page 7 and the last complete paragraph of page 9. The force decomposition is a mathematical concept, not a physical structure. Even a straight edge can be deposed into two forces, one zero force and another full force as this portion of the claim does not state the two decomposed forces are non-zero. Even if the claim is amended to two non-zero decomposed forces, it is merely a result of the other part of the previous limitation “the boundary line, of the mask pattern region is concave towards an inner side of the mask pattern region in the first direction“.

Claim 1 recites “wherein there is a boundary line” and then “wherein there are two boundary lines“, the latter is regard as including the former for a total to two boundary lines. Applicants’ apparatus does not and can not have three or more boundary lines in the first direction. Eliminating the redundant portion of the claim can clarify it and avoid confusion.

The “mask pattern region”, “non-mask pattern region” and “a boundary line  between the mask pattern region and the non-mask pattern region“ of claim 1, Applicants’ Specification did not describe what the structure of the “mask pattern region” and “non-mask pattern region”, assuming there is no holes in the non-mask pattern region, there is no description of how many holes in the mask pattern region, or the holes have to be uniformly distributed within the mask pattern region, or the thickness of the mask body being thinner (or thicker) in the mask pattern region than the non-mask patter region, or the boundary line has to be tangent to the edge of the outmost holes. As such, the mask pattern region and the boundary line are an abstract concept. For example, a mask with at least one hole, one can conceptually construct a mask pattern region of any shape containing that hole(s) with a boundary line concave toward an inner side of the mask pattern region.
Furthermore, the shape of such mask pattern region seems to be a state before the mask being stretched/tensioned. This is a product by process claim and does not have patentable weight in the final product/apparatus.

In the remarks section of current submission, Applicants stated that’’
 “a mask pattern region” indicates a region covered by the thin mask and “a non-mask pattern region” indicates a region not covered by the thin mask in the mask frame. Thus, the shape of such mask pattern region should be the same as the shape of the thin mask after the thin mask is stretched, … 
See the 2nd last paragraph of page 5.

This statement contradicts with the Specification and the claim. This statement is saying the entire thin mask 100 is the mask patter region, but the claim requires “wherein there is a boundary line between the mask pattern region and the non-mask pattern region”. And the frame was not claim until claim 19, the non-mask region of the mask cannot be mask frame.

The examiner invites Applicants to set up interview to resolve what Applicants’ disclosure distinction between the mask pattern region 20 and and effective mask regions 40 so as to move the prosecution forward.


The “at least one effective mask region” of claim 13 also lack definition what makes it an effective mask region.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The newly added limitation includes “the inner side of the mask pattern region“ of claim 1, there is no antecedent basis for “inner side”.

This portion of claim 1 will be examined inclusive “an inner side of the mask pattern region …” or “the center of the mask pattern region …”

Dependent claims 2-3, 7-10, and 15-19 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20120240850, hereafter ‘850), in view of Xu et al. (CN 205856592, hereafter ‘592, published 01/04/2017, US 20180245198, hereafter ‘198, is used as English translation).
‘850 teaches some limitations of:
	Claim 1: a deposition mask according to an exemplary embodiment of the present invention will be described with reference to FIGS. 1 through 4. FIG. 1 is a perspective view of a deposition mask 120 ([0035], the claimed, the claimed “A mask, comprising”):
	The terminology used herein is for the purpose of describing particular embodiments only and is not intended to be limiting of the invention ([0031]), FIGS. 3A through 3C are conceptual views for explaining a method of obtaining first through nth corrected patterns 141 through 143 from first through nth initially designed patterns 131 through 133 shown in FIG. 2 ([0035], last sentence, the claimed “a mask pattern region; a non-mask pattern region around the mask pattern region; and two fixing areas disposed opposite to each other in a first direction in the non-mask pattern region and configured to fix the mask”, note the end of mask 120 as shown in Fig. 1 is the claimed “two fixing area”, by conceptually drawing boundaries lines covering patterns 131 and 133 with two concave lines at the upper and lower end and two straight lines at the left and right side, it has the claimed “wherein there are two boundary lines between the mask pattern region and the non-mask pattern region in the first direction, and each of two edges, along the two boundary lines, of the mask pattern region is concave towards the inner side of the mask pattern region in the first direction“ and “wherein there are two boundary lines between the mask pattern region and the non-mask pattern region in a second direction perpendicular to the first direction, and each of the two boundary lines is parallel to the first direction“, note the boundary lines and the nearest hole can vary, which the claim did not define the distance between holes and the boundary lines, see claim interpretation above, and “the edge is configured to decompose a pulling force acting on the boundary line between the mask pattern region and the non-mask pattern region when the mask is in a tensioned state” is an abstract math metical concept and at best, and two non-zero forces is a result of concave boundary),
	Fig. 1 shows mask 120 is rectangular (the claimed “wherein the mask has a rectangular shape and has two sides opposite to each other in the first direction”).

‘850 is silent on the dimension of the mask 120 and does not teach the limitation of:
Claim 1: (wherein the mask has a rectangular shape and has two sides opposite to each other in the first direction), and a minimum distance between the edge of the mask pattern region and one, immediately adjacent to the edge, of the two sides of the mask is greater than 200 microns.

‘592 is an analogous art in the field of Mask And Evaporation Device (title), the mask 100 comprises a frame 101 and mask strips 102 fixed on the frame 101 (Fig. 1, [0029]). ‘592 teaches that  the distance L between the main body of the first mask strip 1021 and the outer frame 1011 is 0.5 mm-2 mm. Illustratively, L is 1 mm (Fig. 2, [0036], therefore, there is no hole in this distance of L, and the end of the mask strip is further away).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted mask strip with main body hole pattern to the outer frame with a non-hole area at least 1 mm, as taught by ‘592, to the mask 120 of ‘850, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 


	‘850 further teaches the limitations of:
Claims 2-3: Fig. 3A shows the claimed “wherein: the edge of the mask pattern region has an arc shape” of claim 2 and “wherein: the edge of the mask pattern region has a curved shape” of claim 3.
Claims 7-10, 13, and 15-18: Figs. 1-2 shows symmetric distribution of the mask 120 and the patterns 131-133 in both X and Y directions, Figs. 3A-3B can be combined in conceptual to be symmetric in in both X and Y directions too (the claimed “wherein: the edge of the mask pattern region is axially symmetrical about a center line of the mask extending in the first direction” of claim 7, “wherein: the edge of the mask pattern region is axially symmetrical about a straight line extending in the first direction” of claim 8, “wherein: the mask is axially symmetrical about a center line of the mask extending in the first direction” of claim 9, “wherein: the mask has a rectangular shape, a length direction of the mask is the first direction, and the fixing areas are located at two ends of the mask in the length direction, respectively” of claim 10, “wherein: the mask pattern region comprises at least one effective mask region, and the at least one effective mask region is axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction” of claim 13, say, patterns 132 as the effective mask region, “wherein: the mask is axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction” of claim 15, “wherein: the two edges of the mask pattern region are axially symmetrical about a center line of the mask extending in a second direction perpendicular to the first direction” of claim 16, “wherein: the two edges of the mask pattern region are axially symmetrical about a straight liner extending in a second direction perpendicular to the first direction” of claim 17, “wherein: the two edges of the mask pattern region are axially symmetrical about a straight line extending in a second direction perpendicular to the first direction, and each of the two edges of the mask pattern region is axially symmetrical about a straight line extending in the first direction” of claim 18).
Claim 19: the deposition mask 120 according to the current exemplary embodiment is placed on a mask frame 100 ([0036]), In the deposition mask 120 according to the current exemplary embodiment, initially designed patterns and corrected patterns are defined in view of a tensile force applied to the deposition mask 120 to fix the deposition mask 120 onto the mask frame 100 ([0067], and as shown in Fig. 1, the claimed “A mask assembly, comprising: the mask according to claim 1; and a frame comprising two opposite borders, wherein the two fixing areas of the mask are respectively fixed to the two opposite borders of the frame, and the mask is subjected to a predetermined tension exerted by the two opposite borders of the frame”).
Claims 1-3, 7-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘850, in view of Want et al. (US 20160263607, hereafter ‘607).
As applicants argued that ‘592 does not directly teach “minimum distance between the edge of the mask pattern region and one, immediately adjacent to the edge, of the two sides of the mask is greater than 200 microns” of claim 1, the examiner applies ‘607 for alternative rejection.

‘850 teaches some limitations of claim 1 and does not teach the other limitation of claim 1 as discussed above.

‘607 is an analogous art in the field of  MASK PLATE AND PREPARATION METHOD THEREOF (title), relates to the field of display technology ([0001]), vaporization coating holes are firstly formed in the mask plate ([0002]), vaporization coating holes 104 are formed in the graphic region 101, and buffer holes 105 are formed in the blank region 102. The tensile stress applied to the mask plate may be redistributed through the buffer holes 105, in order to avoid, to the maximum extent, the deformation of the mask plate effecting on the location and shape of the vaporization coating holes 104 (Fig. 1, [0025]). ‘607 teaches that the distance H1 between the buffer hole 105 and the edge of the graphic region 101 may be greater than or equal to 1 mm, and the distance H2 between the buffer hole 105 and the edge of the mask plate may be greater than or equal to 1 mm, so that the tensile stress may be dispersed more uniformly ([0030]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted mask strip with through holes at least 2 mm ( 2000 μm) from the edge, as taught by ‘607, to the mask 120 of ‘850, for the purpose of tensile stress may be dispersed more uniformly, as taught by ‘607 ([0030]).

	Claims 2-3, 7-10 and 15-19 rejections are discussed above.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In regarding to claim interpretations, Applicants argue that the mask pattern region could include a plurality of mask patterns that are uniformly distributed, see the middle of page 5.
This argument is found not persuasive.
Appellants’ assertion does that “could” include also means the mask pattern region could include non-uniformly distributed hole patterns. Furthermore, the distance between the boundary lines and the holes is not defined. 
Still furthermore, please provide evidence for the statement about the definition of the mask pattern region, and the difference between the effective mask region and mask pattern region.
In regarding to 35 USC 103 rejection, Applicants argue that ‘850’s boundary are protruding outward in the lateral side, see the last complete paragraph of page 5.
This argument is found not persuasive.
By conceptually drawing boundaries lines covering patterns 131 and 133 with two concave lines at the upper and lower end and two straight lines at the left and right side, the boundary lines and the nearest hole can vary, which the claim did not define the distance between holes and the boundary lines.

Previous OC has already discussed this issue: 
The examiner ponders whether Applicants may add limitation of the mask pattern region with two straight lines connecting the two concave ends. However, as the boundary of mask region and non-mask region is not clear (due to the effective mask regions 40), what structurally distinguishes this boundary other than mathematical abstract boundary need to be clarified. For example, are the through-holes only available in the effective mask regions 40? If there is no holes in the mask region 20 other than the effective mask regions 40, then the boundary between the mask region and the non-mask region does not have physical distinction and is purely a mathematical abstract boundary. Perhaps there are different kinds of holes in the mask pattern region 20? Or there are different thickness in the mask pattern region? An interview may help resolve such distinction.

Rejection based on ‘949 as primary reference is omitted in this OC as this is from the same conceptual drawing of the boundary lines.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180083193 is cited for pattern region with curved end boundaries (Fig. 2B). It is note that is the direction of tension changed to direction D2, the pattern may change to concave end region (at left and right hand side while the top and bottom edges become straight).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716